Citation Nr: 1542311	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO. 14-09 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disorder.

2. Whether new and material evidence has been received to reopen a claim for service connection for hypertension, and if so whether the claim may be allowed.

3. Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to a disability rating higher than 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. In the February 2012 decision, the RO granted the Veteran service connection for PTSD, assigning an initial 70 percent disability rating, and granted an increased rating of 20 percent for his service-connected diabetes mellitus. The RO also reopened the Veteran's lumbar spine claim and denied it on its merits. In the March 2012 decision, the RO reopened the hypertension claim and denied it on its merits. 

Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen claims of service connection for a lumbar spine disorder and hypertension. This is so because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). Hence, the Board has characterized the claims of service connection for a lumbar spine disorder and hypertension as claims to reopen.

The Veteran's records are now encompassed in the Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

The issues of entitlement to service connection for hypertension and entitlement to an initial disability rating in excess of 70 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 2010 rating decision, the RO denied the Veteran's claims for entitlement to service connection for a lumbar spine disorder and hypertension. The Veteran did not appeal that decision.

2. Evidence received since the January 2010 decision on hypertension is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for hypertension, and raises a reasonable possibility of substantiating the claim.

3. Evidence received since the January 2010 rating decision for a lumbar spine disorder is either cumulative or redundant of evidence previously considered; by itself or when considered with previous evidence it does not relate to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disorder and does not raise a reasonable possibility of substantiating the claim.

4. The Veteran's diabetes mellitus requires the use of insulin and oral agents and a restricted diet, but does not require limitation or regulation of activities.


CONCLUSIONS OF LAW

1. A January 2010 rating decision that denied the Veteran's claim for entitlement to service connection for hypertension is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).

2. Since the prior final denial of the claim of service connection for hypertension, new and material evidence has been received; hence, the requirements to reopen the claim have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. A January 2010 rating decision that denied the Veteran's claim of service connection for a lumbar spine disorder is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).

4. Evidence relating to the Veteran's claim of service connection for a lumbar spine disorder received since the RO's January 2010 rating decision is not new and material, and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5. The criteria for assignment of a disability rating higher than 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development action needed to render a decision on the claims decided herein has been accomplished.

In this respect, through April 2011 and December 2014 notice letters, the RO notified the Veteran of the legal criteria governing his claims and the evidence needed to support them. Thereafter, the Veteran was afforded the opportunity to respond. Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims and has been afforded ample opportunity to submit such information and evidence. The Board also finds that the April 2011 and December 2014 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies. It also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004). These requirements were met by the aforementioned April 2011 and December 2014 notice letters. The Veteran was further provided notice concerning the criteria for assigning disability ratings or effective dates pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), via the April 2011 and December 2014 letters. These questions are thus not now before the Board. The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled." Pelegrini, 18 Vet. App. at 122. Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.

The Board further points out that the VCAA expressly provides that nothing in the Act "shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in section 5108 of this title." 38 U.S.C.A. § 5103A(f) (West 2014). That notwithstanding, the Board finds that all notification and development action needed to arrive at a decision as to the applications to reopen has been accomplished. Specifically, with regard to the claims to reopen, the RO informed the Veteran of the requirements as set forth in 38 C.F.R. § 3.156(a) by the April 2011 notice letter. The notice letter provided the regulatory definition of "new and material" evidence. The Veteran was also told of the evidence and information necessary to establishing the underlying claims of entitlement to service connection. Specifically regarding VA's duty to notify, the Board finds that the April 2011 notice letter to the Veteran apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.

The Board further acknowledges that the U.S. Court of Appeals for Veterans Claims (Court) held that in petitions to reopen, as in the present case, the proper notice needed to include not only that evidence and information needed to reopen a claim and the elements required for claim substantiation, but also the reason(s) for the prior denial. See Kent v. Nicholson, 20 Vet. App. 1 (2006). Subsequently, in a precedential opinion, the VA Office of the General Counsel held in VAOPGCPREC 6-2014 that the Court's holding in Kent was no longer applicable due to subsequent decisions of the U.S. Court of Appeals for the Federal Circuit and because of revisions in 2012 to 38 U.S.C.A. § 5103(a) by Pub. Law No. 112-154, §504(a), 126 Stat. 1165, 1191 (2012). As such, VAOPGCPREC 6-2014 determined that the proper notice only required claim-specific notice and not case-specific notice. Thus, there was no requirement to provide notice of the reason(s) for the prior denial. Consequently, the Board does not find that the VCAA requires remand to the RO; nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein. The Veteran's service treatment records have been associated with the claims file, as have records of VA treatment he has received since service. He has not otherwise alleged that there are any outstanding medical records probative of the claims that need to be obtained. Additionally, the Veteran was afforded VA examination in May 2011 concerning his claim for an increased rating for diabetes mellitus; report of that examination is of record. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As noted below, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflect that the examiner conducted full physical examination of the Veteran, including information necessary to apply the pertinent rating criteria. The Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claims. The Veteran has not identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained. 

Further, although the Veteran's claim for entitlement to service connection for a lumbar spine disorder will not be reopened by the Board, reasonable efforts to assist the Veteran in this claim have been undertaken. Although a VA examination was not provided in connection with this claim, the Board notes that the duty to provide an examination does not apply to a petition to reopen a finally adjudicated claim without the receipt of new and material evidence. 38 C.F.R. § 3.159(c)(4)(iii); see also Anderson v. Brown, 9 Vet. App. 542, 546 (1996). As discussed in detail below, the Veteran's claim for entitlement to service connection for a lumbar spine disorder has not been reopened; thus, an examination is not required.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159. 



II. Analysis

A. Petitions to Reopen

In a January 2010 rating decision, the RO denied the Veteran's claims for service connection for a lumbar spine disorder and hypertension. The Veteran did not appeal, so the decision became final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015). In March 2011, the Veteran sought to reopen these claims.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new. This analysis is undertaken by comparing newly received evidence with the evidence previously of record. After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996). Here, as indicated above, the last final denial pertinent to the claims for service connection for a lumbar spine disorder and hypertension was the January 2010 rating decision. Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original claims for service connection for a lumbar spine disorder and hypertension in December 2008. The RO denied the claims in January 2010 and, in so doing, found that the Veteran had not established that he experienced a lumbar spine disorder or hypertension that was related to service or service-connected disability. This decision was not appealed and therefore became final. The Veteran now asserts that he has a lumbar spine disorder and hypertension that are related to service. In the alternative, the Veteran also contends that his hypertension developed due to or has been worsened by his service-connected diabetes mellitus. As a result, he contends that service connection is warranted.

Evidence of record in 2010 included the Veteran's service treatment records, as well as records of his post-service treatment with VA providers. Review of the service treatment records reflects that they are silent as to any complaints or diagnoses of lumbar spine problems or high blood pressure. At his April 1969 separation medical examination, he was found to have a normal spine and musculoskeletal system, and his blood pressure was recorded as 124/68. Post-service records of record in January 2010 reflect that the Veteran was diagnosed with hypertension at that time and had been seen in October 2008 for complaints of low back pain for the previous eight years, which had required surgery. 

Evidence added to the record since the January 2010 denial includes report of VA examination and records of treatment he has received from VA treatment providers since that date. Of relevance to the hypertension claim, the Veteran underwent VA examination in May 2011. At that time, he was diagnosed with both diabetes mellitus and hypertension, which was found not to be a complication of diabetes. However, the examiner also stated in the examination report that the hypertension was potentially a "condition that is worsened or increased by the Veteran's diabetes." VA treatment records additionally reflect ongoing treatment for both hypertension and a lumbar spine disorder.

Regarding the Veteran's petition to reopen his previously denied claim for service connection for hypertension, the Board finds that the newly submitted evidence, in the form of the May VA examination report, is "new" in the sense that it was not previously considered by agency decision makers. The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.

In this regard, the Board notes that, at the time of the January 2010 rating decision, the RO denied the Veteran's claim for service connection for hypertension because he had not established that there was an etiological link between his hypertension and service. Prior to the receipt of the above-identified evidence, the RO had not received or reviewed evidence supporting the Veteran's contention that he has hypertension that is related to his time in service, or to a service-connected disability. Newly submitted evidence, however, directly addresses a fact that had been unestablished at the time of the January 2010 determination-the possibility that the Veteran's current hypertension may be related to service-connected disability. See Shade v. Shinseki, 24 Vet. App. 110 (2010). The newly obtained evidence suggests that the Veteran's current hypertension may be etiologically linked to his service-connected diabetes mellitus. The Board thus finds that the evidence adds to the record in a way that it should be considered new and material.

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015). Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claim of service connection for hypertension have been met.

Regarding the Veteran's petition to reopen his previously denied claim for service connection for a lumbar spine disorder, after a review of the evidence mentioned above, the Board finds that new and material evidence relating to this claim has not been received, so the claim may not be reopened. The evidence is new in that it was not previously before agency decision makers. However, none of this evidence is material for purposes of reopening the service connection claim. Essentially, the new evidence does not suggest in a manner not previously shown that the Veteran has a lumbar spine disorder that is etiologically linked to service.

As noted above, the evidence previously of record did not establish that the Veteran's lumbar spine disorder was caused or aggravated by his time on active duty. Further, evidence received since the January 2010 denial includes only the Veteran's contention that he experiences a lumbar spine disorder that is related to service. However, this information does not tend to prove the Veteran's claim in a manner different from what was already shown in January 2010. In that connection, the Board acknowledges that the Veteran's claim was initially denied because the disorder was not shown to have been caused or aggravated by service. The Veteran has contended that he believes his lumbar spine disorder is etiologically linked to his service, but he made that contention prior to the previous January 2010 denial of his claim. The fact remains that no evidence of record tends to show that the Veteran has a lumbar spine disorder that was caused or worsened by his time in service. He has submitted no new evidence to support such a finding. Consequently, the Board finds that the new evidence differs from what was previously of record, but is cumulative. In other words, with respect to what is required to show a relationship to military service, it is repetitive of what was previously known.

The Board thus concludes that the evidence received since the January 2010 rating decision concerning the Veteran's petition to reopen the previously denied claim for a lumbar spine disorder is not new and material. As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. In this case, the evidence added to the record since the prior denial does not provide any new evidence indicating that the Veteran currently suffers from a lumbar spine disorder that is related to his service. Thus, none of the evidence raises a reasonable possibility of substantiating the Veteran's claim of service connection.

The Board has also considered the assertions of the Veteran and his representative that were made in support of his claim. However, although the Veteran asserts that he has a lumbar spine disorder that can be attributed to service, these were his contentions previously. He has submitted no evidence of any such etiological link or an in-service disease, injury, or event to which his current disability may be linked. As such, these statements do not amount to new and material evidence. As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 

Under the circumstances described above, the Board concludes that new and material evidence relating to the Veteran's claim for service connection for a lumbar spine disorder has not been received; hence, the requirements to reopen the claim for service connection have not been met, and the appeal must be denied. (As new and material evidence to reopen this finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).)

B. Claim for Increase

The Veteran's service-connected diabetes mellitus has been rated under the provisions of Diagnostic Code 7913, which provides that a 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

In May 2011, the Veteran underwent a VA examination pertaining to his diabetes mellitus. At that time, the examiner noted that the Veteran had not experienced any episodes of hypoglycemia or ketoacidosis or any other symptomatology that required hospitalization. The examiner noted that the Veteran did have a restricted diet and was on both insulin and oral medication but had no restriction of activities. The VA examination report reflects a diagnosis of diabetes mellitus. VA outpatient treatment records reflect continued treatment for diabetes mellitus, including oral medication and daily insulin, as well as diet restrictions. 

Upon review of the evidence, the Board finds that, because the Veteran requires daily insulin injections, oral hypoglycemic agents, and a restricted diet to control his diabetes mellitus, a 20 percent disability rating is warranted. There is no evidence, however, that he requires regulation of activities due to his diabetes; thus, the 40 percent criteria is not met. The medical records on file do not reflect that the Veteran's activities are regulated due to his diabetes mellitus. To the contrary, he specifically denied any activity restriction at his May 2011 VA examination. There have been no reports of episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization at any time during the appeal period. The objective evidence reflects that the Veteran's diabetes mellitus requires insulin, oral hypoglycemic agents. and a restricted diet, warranting no more than the 20 percent disability rating currently assigned.

In light of the foregoing evidence, the Board finds that the Veteran has been properly rated for his diabetes mellitus, and there is no basis for assignment of a disability rating higher than 20 percent. The Board again emphasizes that although the Veteran requires insulin, oral agents, and a restricted diet, he is not limited in his activities due to the diabetes. As such, the Veteran meets the criteria for a 20 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 7913. In the absence of regulation of activities, there is simply no basis for a higher rating at any point during the appellate period.

For all the foregoing reasons, the Board finds, for the entirety of the appellate period, the Veteran's service-connected diabetes mellitus warrants a disability rating no higher than the 20 percent currently assigned. 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The above determinations are based on consideration of the applicable provisions of VA's rating schedule. The Board finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected diabetes mellitus, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards. In that connection, the Board notes that the Veteran's symptoms are all specifically contemplated by the criteria discussed above. In addition, the Veteran filed a separate claim for entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU), which has been granted. 

Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2015). Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule. The very symptoms the Veteran experiences are all addressed by the rating schedule. Thun v. Peake, 22 Vet. App. 111 (2008). As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.


ORDER

New and material evidence to reopen a claim of service connection for hypertension has been received; to this limited extent, the appeal of this issue is granted.

New and material evidence has not been received to reopen the claim of service connection for a lumbar spine disorder, and the claim is denied.

Entitlement to a disability rating higher than 20 percent for diabetes mellitus is denied.


REMAND

In light of the Board's conclusion that the claim for entitlement to service connection for hypertension is reopened, the claim must be considered on a de novo basis. The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of that claim, as well as the claim for entitlement to an initial disability rating in excess of 70 percent for PTSD.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015). Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection on a secondary basis is warranted when it is shown that disability is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2015). This includes disabilities aggravated or made chronically worse by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). Pursuant to 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.310(b), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.   Id.

Here, the Veteran contends that he experiences hypertension that is directly related to his time in service. In the alterative, the Veteran has claimed that his hypertension has been caused or worsened by his service-connected diabetes mellitus or PTSD. Review of the record reflects that the Veteran is currently diagnosed with and being treated for hypertension. As noted above, he underwent VA examination in May 2011, with an addendum opinion added in March 2012. The examiner found in May 2011 that the Veteran's hypertension was not a "complication" of diabetes mellitus, noting that he does not have renal dysfunction that would affect his blood pressure. However, the examiner did not clarify, either in that opinion or in the March 2012 addendum, whether the Veteran's hypertension is directly related to his time on active duty, or whether the disorder has been aggravated beyond its normal progression by diabetes mellitus. The examiner also failed to address the Veteran's contention, made in a December 2009 statement, that his hypertension is "a secondary to condition to the PTSD." 

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease. 38 C.F.R. § 3.159(c)(4) (2015). See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold. 

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001). Here, however, the examiner's opinions to date have not fully considered whether the Veteran's hypertension is directly linked to service, whether his diabetes mellitus has worsened his hypertension, or whether his hypertension has been caused or worsened by his service-connected PTSD.

Thus, the Board finds that additional VA medical opinion is required. See 38 C.F.R. § 4.2 (2015). The Board finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional medical nexus opinion regarding the etiology of the Veteran's hypertension. See McLendon, 20 Vet. App. 79. Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for hypertension, including as secondary to service-connected diabetes mellitus and PTSD. 38 U.S.C.A. § 5103A (West 2014). 

Specifically, the AOJ must arrange for the issuance of a medical opinion by the examiner who offered the May 2011 and March 2012 opinions concerning the Veteran's claimed hypertension. 

Regarding the Veteran's claim for an increased rating for PTSD, review of the claims file reflects that he has reported receiving ongoing counseling at the Los Angeles Vet Center. However, no records from that facility are present in the record. The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Therefore, as the identified VA medical records may have a bearing on the Veteran's claim for increase, on remand the AOJ must attempt to obtain all available records of the Veteran's treatment at the Los Angeles Vet Center. All records obtained must be associated with the claims file. If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2015).

Accordingly, the case is REMANDED for the following action:

1. The AOJ must obtain from the Los Angeles Vet Center any available medical records not currently of record pertaining to the Veteran's evaluation or treatment at that facility. The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records from Federal facilities. All records and/or responses received should be associated with the claims file. If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e).

2. The Veteran's claims file must be referred to the VA examiner who provided the May 2011 and March 2012 VA opinions.  If the examiner is unavailable, records should go to a similarly situated examiner.  The entire claims file must be made available to and reviewed by the examiner.  If it is determined that responses to the following cannot be entered without an additional examination, such examination should be scheduled.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's currently diagnosed hypertension is related to his period of military service. 

The examiner must also offer an opinion as to whether it is at least as likely as not that the Veteran's hypertension has been caused or made chronically worse by his service-connected diabetes mellitus or is proximately due to or chronically made worse by his service-connected PTSD. 

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate. Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, the remaining claims on appeal must be adjudicated in light of all pertinent evidence and legal authority. If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


